NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted February 8, 2013*
                                   Decided February 8, 2013

                                            Before

                            ILANA DIAMOND ROVNER, Circuit Judge

                            ANN CLAIRE WILLIAMS , Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 12‐2111

ROBERT HOLLAND,                                  Appeal from the United States District
     Plaintiff‐Appellant,                        Court for the Northern District of Indiana,
                                                 Fort Wayne Division.
       v.
                                                 No. 2:12cv62
CITY OF GARY, et al.,
      Defendants‐Appellees.                      Theresa L. Springmann,
                                                 Judge.

                                          O R D E R

       Robert Holland appeals the dismissal of his suit under 42 U.S.C. § 1983 alleging a
broad conspiracy to violate his civil rights. The district court screened the complaint under
28 U.S.C. § 1915(e)(2)(B) and dismissed it as frivolous and malicious. We affirm.

        Holland’s complaint named 16 defendants and was 169 pages long. At screening, the
district court struck the complaint for failure to provide a short and plain statement of his



       *
        The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Therefore the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 12‐2111                                                                             Page 2
claims as required by Federal Rule of Civil Procedure 8(a)(2), but invited Holland to try and
amend his complaint. Holland’s amended complaint, however, was no shorter and no
plainer, this time expanding to 213 pages and raising more than 40 claims against 58
defendants. The amended complaint alleged that a wide‐reaching enterprise—including
dozens of local professionals, his own mother, and a clandestine group called
ʺMEGWITHANIAʺ—conspired to violate his constitutional rights over 20 years. The
conspiracy allegedly included illegal arrests, involuntary hospitalization, withholding of
gun permits from him, and the refusal to reinstate his suspended law license. The district
court dismissed the complaint because Holland’s allegations were fantastic or delusional,
and some of them were even malicious because they mirrored those in another suit he
brought against several of the same defendants. Still other claims were time‐barred or
mistakenly brought against state‐actor defendants who were immune from suit.

        On appeal Holland argues that the district court reviewed his amended complaint
under the wrong legal standard when it dismissed the complaint as “fantastic” or
“delusional” rather than accepting his factual allegations as true. But a dismissal for
frivolousness is qualitatively different than a dismissal for failure to state a claim. Unlike a
dismissal for failure to state a claim, which a judge must accept all factual allegations as
true, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), a dismissal for frivolousness under § 1915 (the
IFP statute) does not require a judge to accept fantastic or delusional factual allegations.
Neitzke v. Williams, 490 U.S. 319, 327–28, 330 (1989); Hill v. Lappin, 630 F.3d 468, 471 (6th Cir.
2010); McLean v. United States, 566 F.3d 391, 399 (4th Cir. 2009); Gladney v. Pendleton Corr.
Facility, 302 F.3d 773, 774 (7th Cir. 2002). The court did not abuse its discretion in concluding
that Holland’s allegations lacked any arguable basis in fact and that amendment would
have been futile. See Neitzke, 490 U.S. at 329‐30; Grayson v. Mayview State Hosp., 293 F.3d 103,
112–13 (3d Cir. 2002).

       Holland also insists that he was entitled to a hearing before his complaint could be
dismissed, but a hearing is not required when the factual allegations are, as here, incredible.
Neitzke, 490 U.S. at 330; Gladney, 302 F.3d at 774; Giano v. Goord, 250 F.3d 146, 151 (2d Cir.
2001).

        Finally, Holland maintains that his suit was complex and that the district court
should have recruited counsel to assist him. But representation of an indigent party in a
civil case does not extend to frivolous cases. See Carmona v. United States Bureau of Prisons,
243 F.3d 629, 632 (2d Cir. 2001).

      We have considered Holland’s other arguments, and they do not merit discussion.
Accordingly, the judgment is AFFIRMED.